Appeal from a judgment of the Supreme Court, Erie County (John M. Curran, J.), entered August 21, 2006 in a proceeding pursuant to CPLR article 78. The judgment, insofar as appealed from, granted the petition to the extent of invalidating the notice from respondent that petitioner’s General Municipal Law § 207-a benefits were terminated and to the extent of awarding petitioner costs and denied respondent’s cross motion to dismiss the petition.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed without costs for the reasons stated in the decision at Supreme Court. Present— Gorski, J.P., Martoche, Centra, Fahey and Peradotto, JJ. [See 12 Misc 3d 1178(A), 2006 NY Slip Op 51284(U).]